Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20th, 2019 has been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 are rejected under this heading because the Examiner is unable to discern what method step is recited in the claims.  Claim 7, the claim upon which claims 8 and 10 ultimately depend is drawn to a method.  Claim 8 recites the geometry of an evaluation space and claim 10 recites the geometry of an object subject to evaluation.  Neither of these claims sets forth an active positive method step in accord with reasoning applied by the PTAB in Ex parte Brune, Appeal 2009-004646, decided August 7th, 2009.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticiapted by US 2005/0218337.
Regarding claims 1, 4, and 7, ‘337 discloses a system for object evaluation [0033] comprising an object distribution system (2), at least one controller or management unit 92, an evaluation units (4-1, 4-2) comprising a chamber (Fig. 1, Item 4-1 housing a sample table and chuck or wafer holding element) and a charged particle module to irradiate the wafer with a charged particle beam to carry out CD-SEM evaluation [0040] where the length of the space shown in Fig. 1 and the width of the space are less than twice a wafer or object width, where the apparatus carries out evaluation or inspection in parallel [0027].
Regarding claims 13-14, ‘337 discloses that management unit 92 serves to collect product information from plural wafer which have been subjected to parallel evaluation and the collection and comparison of wafers to determine which are defective, i.e. the comparison to a control or same object which serves as the basis for establishing those which are defective [0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2005/0218337 in view of In re Rose 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 2 and 8, ‘337 discloses a system for object evaluation [0033] comprising an object distribution system (2), at least one controller or management unit 92, an evaluation units (4-1, 4-2) comprising a chamber (Fig. 1, Item 4-1 housing a sample table and chuck or wafer holding element) and a charged particle module to irradiate the wafer with a charged particle beam to carry out CD-SEM evaluation [0040] where the length of the space shown in Fig. 1 and the width of the space are less than twice a wafer or object width, where the apparatus carries out evaluation or inspection in parallel [0027].
‘337 does not teach that the space requirements of the vacuum chamber have a lower bound of 1.5 times a wafer or object width.
It has been held that the changing of the size of an element disclosed by the prior art in In re Rose is an obvious modification of the prior art.  In this case, the prior art discloses the upper bound and the other elements of the claim.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to resize the chamber of ‘337 because it has been held that such a resizing of that which is known in the prior art is an obvious modification.

Allowable Subject Matter
Claims 3, 5-6, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881